ANTOON, Judge.
Martin Kopko (defendant) appeals the summary denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We sua sponte dismiss this appeal for lack of jurisdiction without prejudice.
Following a series of appeals to both this court and the supreme court, the defendant filed a rule 3.850 motion, alleging fourteen claims of ineffective assistance of counsel. Initially, the trial court summarily denied the motion as untimely. Thereafter, the defendant filed a motion for rehearing and the trial court conducted an evidentiary hearing. The trial court granted post-conviction relief on claim XIV, allowing the defendant leave to file a belated appeal of his lewd assault sentence. At the same time, the trial court summarily denied the defendant’s motion for rehearing as to the remaining thirteen claims. The defendant has appealed the summary denial of his motion on claims I through XIII.
Disposition of the defendant’s belated appeal may moot the remaining issues raised in his rule 3.850 motion. As a result, the belated appeal must be resolved prior to the consideration by this court of the summary denial of the remaining claims. See Gordon v. State, 1997 WL 82573 (Fla. 5th DCA February 28,1997).
DISMISSED.
DAUKSCH and GOSHORN, JJ., concur.